Per Curiam.
This cause is submitted on transcripts of the record which do not show the evidence submitted on the trial, nor the charge of the court. It does not appear that the defendant objected to anything done on the trial, and there is nothing to show what he relies upon for a reversal or modification of the judgment. We have read the transcript submitted with care, but have discovered no error in the proceedings or judgment of which defendant can complain. The judgment is therefore AFFIRMED.